—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated July 29, 2002, which granted the motion of the defendants Moss J. Weintraub and Francine Weintraub for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The defendants Moss J. Weintraub and Francine Weintraub established their prima facie entitlement to summary judgment dismissing the complaint insofar as asserted against them by presenting proof that the vehicle in which the plaintiff was a passenger proceeded into the intersection, which was controlled by a stop sign, and failed to yield the right-of-way to their approaching vehicle, in violation of Vehicle and Traffic Law § 1142 (a) (see Botero v Erraez, 289 AD2d 274 [2001]; Pon*531ticello v Wilhelm, 249 AD2d 459 [1998]; Dellavecchia v Zorros, 231 AD2d 549 [1996]). The plaintiff failed to present any admissible evidence to raise a triable issue of fact. Therefore, the Supreme Court properly granted the motion for summary judgment. Altman, J.P., Krausman, Goldstein and Cozier, JJ., concur.